Title: Deed for the Purchase of Lego, 14 August 1783
From: Jefferson, Thomas,et al.
To: 


This indenture made on the Fourteenth day of August in the year of our lord one thousand seven hundred and Eighty Three, between James Hickman and Hanah his wife of the county of Culpepper and
 Thomas Garth and Judith his wife of the county of Albemarle of the one part and Thomas Jefferson of the same county of Albemarle on the other part witnesseth that Whereas Edwin Hickman father of the said James was in his lifetime seised and possessed in his demesne as of fee of and in one certain tract of land on the Rivanna river in the county of Albemarle containing by estimation eight hundred and nineteen acres and one quarter of an acre lying between and contiguous to two tracts of land of the property of the said Thomas Jefferson, and being so seised and possessed departed this life having first made his last will and testament in writing and thereby devised the said parcel of lands to his two sons William and Thomas and their heirs equally to be divided between them; and after the death of the said Edwin partition was made between the said William and Thomas Hickman by certain metes and bounds, and on such partition that moiety of the said parcel of lands which lies to the South west upon the said Rivanna river was allotted to the said William and his heirs to be held in severalty, and that moiety of the same which lies to the North East under and upon the mountains was allotted to the said Thomas Hickman and his heirs to be held also in severalty, and after such partition made the said William Hickman and Anne his wife by their deed indented and duly recorded in the county court of Albemarle for the considerations therein expressed conveied their said moiety of the said lands to the said Thomas Garth in fee-simple, and the said Thomas Hickman died intestate whereby his said moiety descended to the said James his eldest brother of the whole blood and heir at law and by the said James was conveied to the said Thomas Garth in feesimple by the deed of the said James in writing indented and recorded in the same county court of Albemarle, but the said Hanah, wife of the said James having not been a party to the said deed the same is deemed insufficient to convey or bar her right of dower in the said moiety: And whereas the said Thomas Garth and Judith his wife for and in consideration of the sum of four hundred and fifty pounds to them in hand paid have covenanted to convey both the said moieties of land in entiertie containing by estimation eight hundred and nineteen acres and one quarter of an acre be the same more or less to the said Thomas Jefferson in fee-simple [and the] said James and Hanah his wife in consideration of the sum of five shillings to them in hand paid have covenanted to convey and confirm to the said Thomas Jefferson in fee-simple all their right and title in and to their said moiety of the said lands: Now this Indenture Witnesseth that the said James and Hanah his wife do by these presents give grant bargain sell and confirm unto the said Thomas Jefferson their said moiety of the said lands with all their appurtenances and all their right and title thereto; And the said Thomas Garth and Judith his wife do give grant bargain sell and confirm unto the said
 Thomas Jefferson both the said moieties of land in entiertie with all their appurtenances: to have and to hold the two said moieties of land in entiertie to the said Thomas Jefferson and his heirs. And the said James and Hanah his wife for themselves their heirs executors and administrators do covenant and agree with the said Thomas Jefferson and his heirs that they the said James and Hanah his wife their heirs executors and administrators, their moiety of the said lands aforesaid to the said Thomas Jefferson and his heirs will for ever warrant and defend. And the said Thomas Garth and Judith his wife for themselves their heirs executors and administrators do covenant and agree with the said Thomas Jefferson and his heirs that they the said Thomas Garth and Judith his wife their heirs executors and adminstrators the two said moieties of land to be held in entiertie to the said Thomas Jefferson and his heirs will for ever warrant and defend. In witness whereof the said James and Hanah his wife and Thomas Garth and Judith his wife have hereto set their hands and seals severally on the day and year abovewritten





Signed sealed and
Signed sealed and
Signed sealed and
Thos. Garth seal


delivered by
delivered by
delivered by



James Hickman &
Hanah Hickman
Judith Garth



Thomas Garth
in presence of
in presence of



in presence of

Humphry Gaines



Humphry Gaines

Ann Garth



Ann Garth

Richard Gaines
Judith Garth Seal


Richard Gaines





